August 16, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                             FELIX AMADOR, Appellant

NO. 14-11-00777-CR                          V.

                          THE STATE OF TEXAS, Appellee
                        ________________________________



       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED and that this decision be certified below for
observance.